ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on 4/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,045,732 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The prior art of record that is closest to the claimed invention includes US 5368044 to Cain et al. 
The prior art of recording, including that of Cain, fails to disclose, teach or fairly suggest, singly and in combination the claim limitations as follows:
Claim 1: wherein the modified measurement bone conduction signal comprises the measurement bone conduction signal as modified by the body of the user while the user contracts the at least one muscle; and comparing, by the user device, via execution of a signal comparator module by the processor of the user device, the modified measurement bone conduction signal to a baseline to obtain the muscle exertion data indicative of the level of exertion experienced by the at least one muscle.
Claim 8: wherein the modified measurement bone conduction signal comprises the measurement bone conduction signal as modified by the body of the user while the user contracts the at least one muscle, and comparing the modified measurement bone conduction signal to a baseline to obtain the muscle exertion data indicative of the level of exertion experienced by the at least one muscle.
Claim 15: wherein the modified measurement bone conduction signal comprises the measurement bone conduction signal as modified by the body of the user while the user contracts the at least one muscle of the body of the user; and comparing the modified measurement bone conduction signal to a baseline to obtain the muscle exertion data indicative of the level of exertion experienced by the at least one muscle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791